Hammond, J.
The plaintiff had lived for eight months before the injury with her son in the tenement hired by the latter from one Pierce, who during all that time was, and for some time before had been, the tenant of the whole premises of which this tenement was a part, having a lease of the same frorh the defendant. The entire premises thus let to Pierce by the defendant comprised an old building with two- stores in the lower story, and two tenements in the upper story, one of which the plaintiff’s son occupied.
It thus appears that the defendant was no longer in control of the stairway. It had been included in the lease to Pierce, and the rule stated in Looney v. McLean, 129 Mass. 33, and in several other cases, concerning the liability of a landlord who retains control over a staircase over which his tenants have a right to pass in common is not applicable.
The owner who has let the entire premises, staircases and all, has parted with his control, and is therefore free from this duty of due care as between him and his tenant or any subtenant. McLean v. Fiske Wharf & Warehouse Co. 158 Mass. 472. There is no implied warranty that a house is safe and fit for habitation, nor in the absence of any agreement otherwise providing is the landlord under any obligation to make repairs. Looney v. McLean, 129 Mass. 33. Watkins v. Groodhall, 138 Mass. 533, 536. McLean v. Fiske Wharf & Warehouse Co. 158 Mass. 472.
The bill of exceptions recites that, 16 When the tenement was let to the plaintiff’s son by Pierce, there was evidence, not objected to by the defendant, tending to show that it was stated by Pierce that the defendant, the owner, had made a lease which was still in effect, in which it was stated that all the outside repairs of every kind and description were to be made by the owner, and all the interior repairs of the entire building were to be made by the lessee Pierce; and no evidence was offered by *533the defendant to contest this statement. The defendant was not present at the trial.” If this is to be taken as sufficient proof, the defendant not objecting, that the defendant had agreed with Pierce that she would make the outside repairs, it must be implied under the circumstances of this case that she was to make such repairs only upon reasonable notice. Hutchinson v. Cummings, 156 Mass. 329. McLean v. Fiske Wharf & Warehouse Co., ubi supra. Grerzebek v. Redmond, 4 Vroom, 240. See also 7 Am. & Eng. Encyc. of Law, 24, for collection of authorities. The mere want of repair, therefore, shows no such negligence as will support an action of tort in favor of Pierce, or any subtenant of his, for injury caused by an accident due to the want of repair. Neither the plaintiff nor her son made any complaint, nor does it appear* that Pierce ever did, nor that the defendant knew the condition of the steps. Therefore, no negligence on the part of the defendant is shown. She was not in default as between her and her tenant, or any subtenant of his, until after notice. ' Exceptions overruled.